                     Case
                     Case5:21-cv-03075-VKD
                          5:21-cv-03075-VKD Document
                                            Document14
                                                     4 Filed
                                                       Filed04/27/21
                                                             04/28/21 Page
                                                                      Page11of
                                                                            of11
AO 120 (Rev. 08/10) &$1'YHUVLRQ

 'RQRWPDLOVHHHILOLQJLQVWUXFWLRQVDWERWWRPRISDJH
                              Mail Stop 8                                                   REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                           ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                 TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court IRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD on the following
      G Trademarks or       ✔ Patents.
                            G            (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                        U.S. DISTRICT COURT
 5:21-cv-03075-VKD                       4/27/2021                                  for the Northern District of California
PLAINTIFF                                                                 DEFENDANT
 Core Optical Technologies, LLC                                             Apple, Inc., Equinix, Inc., Verizon Communications, Inc.,
                                                                            Google, LLC, AT&T, Inc., and Bloomberg, L.P.


       PATENT OR                    DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                  OR TRADEMARK
1 6,782,211                              8/24/2004                  Core Optical Technologies, LLC

2

3

4

5


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                      G
                                                   Amendment                 G   Answer          G   Cross Bill   G   Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                     (BY) DEPUTY CLERK                                        DATE
    6XVDQ<6RRQJ                                                                                                    April 28, 2021

(ILOLQJLQVWUXFWLRQV3OHDVHVDYHDQGHILOHLQ&0(&)XQGHU2WKHU)LOLQJV!2WKHU'RFXPHQWV!3DWHQW7UDGHPDUN5HSRUW
